                                                                     1    Kenneth H. Brown (CA Bar No. 100396)
                                                                          Miriam Manning (CA Bar No. 178584)
                                                                     2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                          150 California Street, 15th Floor
                                                                     3    San Francisco, California 94111-4500
                                                                          Telephone: 415/263-7000
                                                                     4    Facsimile: 415/263-7010

                                                                     5    E-mail: kbrown@pszjlaw.com
                                                                                  mmanning@pszjlaw.com
                                                                     6
                                                                          Counsel for E. Lynn Schoenmann,
                                                                     7    Chapter 7 Trustee

                                                                     8                               UNITED STATES BANKRUPTCY COURT

                                                                     9                               NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                       SAN FRANCISCO DIVISION

                                                                    11   In re:                                                     Case No.: 20-30621
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   REALTYSHARES, INC.                                         Chapter 7
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                 Debtor.                      TRUSTEE’S STATEMENT OF NON-
                                            ATTORNEYS AT LAW




                                                                                                                                    OPPOSITION TO RELIEF FROM
                                                                    14                                                              STAY MOTION
                                                                    15                                                              Hearing Date
                                                                                                                                    Date: July 29, 2021
                                                                    16                                                              Time: 9:00 a.m.
                                                                                                                                    Judge: Honorable Dennis Montali
                                                                    17

                                                                    18    TO: THE HONORABLE DENNIS MONTALI AND MOVANTS, JOHN JARVE and JOHN
                                                                          BUTTRICK:
                                                                    19

                                                                    20            E. Lynn Schoenmann, the duly appointed Chapter 7 Trustee in the above-captioned

                                                                    21    bankruptcy case (the “Trustee”), hereby submits this statement of non-opposition as to the Notice of

                                                                    22    Motion and Motion for Order Allowing Payment by Insurer of Defense Costs filed by JOHN JARVE

                                                                    23    and JOHN BUTTRICK [Docket No. 27] pursuant to which movants seek an order partially lifting

                                                                    24    the automatic stay and authorizing the Insurer, Lloyd’s, to advance their defense costs related to a

                                                                    25    lawsuit pending in the United States District Court for the District of Massachusetts Raudonis et al.

                                                                    26    v. John Jarve, et al. assigned to Judge Patti B. Saris (case number 21-cv-10329-PBS). The Trustee

                                                                    27    has no opposition to entry of an order granting such relief.

                                                                    28


                                                                     Case: 20-30621        Doc# 30     Filed: 07/08/21      1
                                                                                                                           Entered: 07/08/21 14:16:45        Page 1 of 3
                                                                     1   Dated:   July 8, 2021                   PACHULSKI STANG ZIEHL & JONE LLP

                                                                     2
                                                                                                                 By      /s/ Miriam Manning
                                                                     3                                                   Miriam Manning
                                                                                                                         Attorney for E. Lynn Shoenmann,
                                                                     4                                                   Chapter 7 Trustee

                                                                     5

                                                                     6

                                                                     7

                                                                     8

                                                                     9

                                                                    10

                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                     Case: 20-30621      Doc# 30   Filed: 07/08/21     2
                                                                                                                      Entered: 07/08/21 14:16:45   Page 2 of 3
                                                                         STATE OF CALIFORNIA                     )
                                                                     1                                           )
                                                                         CITY OF SAN FRANCISCO                   )
                                                                     2
                                                                                 I, Oliver Carpio, am employed in the city and county of San Francisco, State of California. I am
                                                                     3   over the age of 18 and not a party to the within action; my business address is 150 California Street, 15th
                                                                         Floor, San Francisco, California 94111-4500.
                                                                     4
                                                                                 On July 8, 2021, I caused to be served the following documents in the manner stated below:
                                                                     5          TRUSTEE’S STATEMENT OF NON-OPPOSITION TO RELIEF FROM STAY MOTION

                                                                     6
                                                                                        TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                                                     7                  Pursuant to controlling General Orders and LBR, the foregoing document was served by
                                                                                        the court via NEF and hyperlink to the document. On July 8, 2021, I checked the
                                                                     8                  CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
                                                                                        the following persons are on the Electronic Mail Notice List to receive NEF
                                                                     9                  transmission at the email addresses stated below.

                                                                    10                   
                                                                                          
                                                                                              Bachecki, Crom & Co., LLP JCrom@bachcrom.com
                                                                                              Kenneth H. Brown kbrown@pszjlaw.com, ocarpio@pszjlaw.com
                                                                                             R. Adam Lauridsen alauridsen@kvn.com, efiling@kvn.com
                                                                    11                       Miriam Manning mmanning@pszjlaw.com, ocarpio@pszjlaw.com
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                             Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
                                                                    12                       Paul J. Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
                                                                                          
                                        SAN FRANCISCO, CALIFORNIA




                                                                                              E. Lynn Schoenmann tteeschoenmann@earthlink.net, lschoenmann@ecf.axosfs.com
                                                                    13
                                            ATTORNEYS AT LAW




                                                                    14                  (BY EMAIL) I caused to be served the above-described document by email to the
                                                                                        parties indicated on the attached service list at the indicated email address.
                                                                    15                                         R. Adam Lauridsen
                                                                                                               Erin E. Meyer
                                                                    16                                         Nicholas D. Marais

                                                                                 
                                                                                                               Keker, Van Nest & Peters LLP
                                                                    17                                         633 Battery Street
                                                                                                               San Francisco, CA 94111-1809
                                                                    18                                         Email: alauridsen@keker.com
                                                                                                                       emeyer@keker.com
                                                                    19                                                 nmarais@keker.com
                                                                    20                                         Attorneys for John Jarve and John Buttrick

                                                                    21                  (BY MAIL) I am readily familiar with the firm's practice of collection and processing
                                                                                        correspondence for mailing. Under that practice it would be deposited with the U.S.
                                                                    22

                                                                    23
                                                                                       Postal Service on that same day with postage thereon fully prepaid at San Francisco,
                                                                                        California, in the ordinary course of business. I am aware that on motion of the party
                                                                                        served, service is presumed invalid if postal cancellation date or postage meter date is
                                                                                        more than one day after date of deposit for mailing in affidavit.
                                                                    24
                                                                                I declare under penalty of perjury, under the laws of the State of California and the United States of
                                                                    25   America that the foregoing is true and correct.
                                                                    26           Executed on July 8, 2021 at San Francisco, California.
                                                                    27

                                                                    28                                                                           /s/ Oliver Carpio
                                                                                                                                                  Legal Assistant

                                                                        DOCS_SF:104605.1
                                                                     Case: 20-30621 77355/001
                                                                                         Doc# 30        Filed: 07/08/21        3
                                                                                                                              Entered: 07/08/21 14:16:45             Page 3 of 3
